Title: 18th.
From: Adams, John Quincy
To: 


       Our wind is still good but is almost all gone, and we have not run more than 20 or 25 leagues, within the last 48 hours. This forenoon we saw something at Sea, but we could not distinguish what. Some said it was a very large piece of wood. Others, were of opinion, that it was a boat overset. It pass’d at a small distance, and amused us for half an hour. At Sea, such is the continual sameness of the surrounding objects that the smallest trifle becomes interesting, and is sufficient to excite our curiosity and occupy our attention.
      